 

lN THE UN|TED STATES DlSTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

 

PARls LAvAR GANTz, : civil No. 3;1s-cv-2418
Plaimirr § (Judge Mariani) F"_Eg
5 SCRANTON
"' . JAN 2 s 2019
roM woLF, § PER - la

 

Defendant / oEPuTY cLEBx-,

‘/1/1

AND NOW, day of January, 2019, upon consideration of Plaintifl’s

complaint filed pursuant to 42 U.S.C. § 1983 (Doc. 1), and in accordance with the Court’s
Memorandum of the same date, |T |S HEREBY ORDERED THAT:

1. The motion (Doc. 5) to proceed in forma pauperis is construed as a motion to
proceed without full prepayment of fees and costs and is GRANTED for the
sole purpose of the titing of this action.

2. The complaint (Doc. 1) is DlSM|SSED pursuant to 28 U.S.C. § 1915
(€)(2)(5)(")-

3. The Clerk of Court is directed to CLOSE this case.

4. Any appeal from this Order is DEEMED frivolous and not in good faith.
See 28 U.S.C. § 1915(a)(3).

    

§oben D\Manani n n
United States District Judge

